Case 5:21-cv-03559 Document 1-3 Filed 05/12/21 Page 1 of 9




                  EXHIBIT C
5/6/2021                     Case 5:21-cv-03559     Document
                                             Stanford                 1-3
                                                      Athletics varsity       Filed 05/12/21
                                                                        sport reductions:             Page
                                                                                          FAQ | Stanford News 2 of 9




    Stanford News                                 (http://news.stanford.edu/)



     JULY 8, 2020

     Stanford Athletics varsity sport reductions: FAQ

     General
     1. What decision was announced today related to Stanford Athletics?

     In consultation with the Board of Trustees, we have made the decision to reduce the breadth of our athletics
     programs and staf ng. Stanford will discontinue 11 of our varsity sports programs at the conclusion of the 2020-21
     academic year: men’s and women’s fencing, eld hockey, lightweight rowing, men’s rowing, co-ed and women’s
     sailing, squash, synchronized swimming, men’s volleyball and wrestling. All of these teams will have the
     opportunity to compete in their upcoming 2020-21 seasons, should the circumstances surrounding COVID-19
     allow it, before they are discontinued at the varsity level. Regretfully, 20 of our support staff positions are also
     being eliminated as part of this realignment.

     2. What was the process that led to the decision?

     University leaders, the Department of Athletics and the
     Board of Trustees have engaged in deliberative and detailed
     discussions for several years about how athletics could
     remain nancially sustainable while also supporting a
     nationally competitive athletics experience across its 36
                                                                                  (https://news.stanford.edu/2020/07/08/athletics/)
     varsity sports. Those discussions included a thorough
     exploration of all potential revenue-generating and cost-
     saving opportunities.                                                       UNIVERSITY AFFAIRS
                                                                                 (HTTPS://NEWS.STANFORD.EDU/SECTION/UNIVERSITY-
                                                                                 AFFAIRS/)
     The elimination of a subset of varsity sports was considered
     a last resort, only to be undertaken if all other viable                    An open letter to the Stanford
                                                                                 community and the Stanford Athletics
     avenues had been exhausted. Those deliberations coincided
                                                                                 family
     with the harsh new nancial realities imposed by COVID-19                    (https://news.stanford.edu/2020/07/08/ath
     on all university operations, which underscored further that
                                                                                 University leadership outlines details of a Stanford
     Stanford Athletics cannot support 36 varsity sports at a                    Athletics varsity sports reduction.
     championship level while also remaining nancially
     sustainable.

     The dif cult decision to proceed with these changes was ultimately made by President Tessier-Lavigne, in
     conjunction with Provost Drell and Director of Athletics Muir, a er extensive consultation and deliberation with
     other key stakeholders, and with the unanimous support of the athletics executive team and the Board of
     Trustees.

     3. What alternatives to these sports discontinuations were considered?




https://news.stanford.edu/2020/07/08/athletics-faq/                                                                                     1/8
5/6/2021                     Case 5:21-cv-03559     Document
                                             Stanford                 1-3
                                                      Athletics varsity       Filed 05/12/21
                                                                        sport reductions:             Page
                                                                                          FAQ | Stanford News 3 of 9




     We have investigated a wide variety of alternatives – ticket sales, broadcast revenue, university funding,
     philanthropic support, operating budget reductions and many others – and found them insuf cient to meet the
     magnitude of the nancial challenge before us.

     Over the past several months, Stanford Athletics has undertaken signi cant cost-saving measures. Our entire
     athletics executive team and a number of our head coaches, including our head football and basketball coaches,
     have taken voluntary pay reductions. We are reducing sport and administrative operating budgets to the greatest
     extent possible, including altering our competition schedules and travel plans for the upcoming academic year.
     Additionally, the support staff layoffs announced today represent a 10% reduction in our athletics workforce. Even
     implementing all of these measures, however, we will need to access our limited reserve funds to bridge us
     through the current economic downturn and the acute near-term impacts the pandemic will have on our revenue
     sources.

     The primary alternative to this decision would have been a broad and deep reduction in support for all 36 of our
     varsity sports, including the elimination of scholarships and the erosion of our efforts to attract and retain the
     high-caliber coaches and staff needed to provide an unparalleled scholar-athletics experience. A er considering
     the effects of this model, we determined that operating our varsity athletics programs in this manner would be
     antithetical to Stanford’s values and our determination to be excellent in all that we do.

     While painful, the discontinuation of these 11 sports at the varsity level and the associated reductions in our
     support staff will create a path for Stanford Athletics to return to scal stability while maintaining gender equity
     and competitiveness.

     4. Why is this being announced now?

     We understand that the timing of this announcement, in early summer and against a backdrop of uncertainty and
     change across our country, is certainly far from ideal, as is the method by which we had to deliver the news to our
     student-athletes and coaches today, via Zoom. However, we felt it was imperative to confront the nancial
     challenge before it worsened, to undertake a deliberate and collaborative decision-making process with our Board
     of Trustees and campus leadership, and to exhaust all viable alternatives before making profound changes in our
     programs, especially during this dif cult time. That process has recently come to a conclusion, and we wanted to
     share the news as quickly as possible in order to provide our student-athletes and staff with as much exibility
     and choice as possible. Given the timing, we determined that offering these 11 programs the opportunity for one
       nal season of varsity competition in 2020-21 was the right thing to do.

     5. Why are so many sports being eliminated?

     The decision to discontinue these 11 varsity sports programs comes down primarily to nances and competitive
     excellence. With so many sports and limited nancial resources, we would no longer be able to support a world-
     class athletics experience for our student-athletes without making these changes.

     The average Division I athletics program sponsors 18 varsity sports. In fact, only one university at the Division I
     FBS level sponsored more varsity sports than Stanford prior to this change, and that institution does so with a
     signi cantly larger budget. Many of our peers at the Power Five level are supported by budgets that are much
     larger than ours while operating far fewer sports. Stanford’s more than 850 varsity student-athletes today
     represent 12% of our undergraduate population, a far higher percentage than exists at nearly all of our peer
     institutions.




https://news.stanford.edu/2020/07/08/athletics-faq/                                                                        2/8
5/6/2021                     Case 5:21-cv-03559     Document
                                             Stanford                 1-3
                                                      Athletics varsity       Filed 05/12/21
                                                                        sport reductions:             Page
                                                                                          FAQ | Stanford News 4 of 9




     Over time, however, providing 36 varsity teams with the level of support that they deserve has become a serious
     and growing nancial challenge. Due to the escalating costs of operating such a large athletics department, a
     structural de cit emerged several years prior to the COVID-19 pandemic. That de cit was projected to exceed $12
     million in FY21 and to grow steadily in the years ahead. The COVID-19 pandemic and associated recession have
     only exacerbated the gap; before these sport reductions, our revised forecasts indicated a best-case scenario of a
     $25 million de cit in FY21, factoring in the effects of COVID-19, and a cumulative shortfall of nearly $70 million
     over the next three years. These projected de cits could become much greater if the 2020-21 sports seasons are
     suspended or altered due to COVID-19.

     While painful, the discontinuation of these 11 sports at the varsity level and the associated reductions in our
     support staff will create a path for Stanford Athletics to return to scal stability while maintaining gender equity
     and competitiveness. It will ultimately enhance the experience of the remaining student-athletes and increase
     their likelihood of competing for national championships for years to come.

     6. If donors step forward, can any of these sports retain their varsity status?

     The decisions to reduce our sports offerings are nal, and any future philanthropic interest in these sports may be
     directed towards supporting them at the club level, should they establish as a club sport a er their 2020-21 varsity
     campaign.

     While Stanford Athletics has many tremendously generous donors, their support simply could not cover the
     escalating costs of ensuring excellence across the board in our 36-sport model.

     7. What does this decision say about the stability and future prospects of Stanford Athletics?

     We remain steadfastly committed to excellence in varsity athletics and, in fact, Stanford will continue to maintain
     one of the highest student-athlete to undergraduate student body ratios in the nation, with nearly 9% of the
     undergraduate student body continuing to participate in varsity athletics beyond the 2020-21 academic year.

     We are con dent that these changes will position Stanford Athletics, and our remaining 25 varsity programs, for
     sustained excellence and leadership in athletics, academics, and education through sport.

     8. Will there be more varsity sport reductions, layoffs or furloughs in the future?

     We are taking these actions with the aim of providing Stanford Athletics a path to long-term nancial stability,
     and these are the only permanent changes we expect to make to our varsity sport offerings and workforce for the
     foreseeable future. We are committed to excellence in our remaining 25 varsity sports, and we believe we have the
     right people in place to support those sports. However, should the COVID-19 pandemic affect the 2020-21 sports
     seasons signi cantly, additional workforce reductions (e.g. furloughs) may become necessary.

     9. What is the impact of these changes on gender equity and Title IX?

     Eliminating opportunities for any student-athlete to compete at the varsity level is profoundly painful, but a er
     careful analysis, we believe that this decision maintains Stanford’s already strong position with respect to federal
     Title IX guidelines related to gender equity in intercollegiate athletics. Stanford Athletics has been a pioneer in
     women’s sports and is proud of the 78 national championships won by its women’s teams and the 123 Olympic
     medals won by Stanford-af liated women. We will continue to provide equitable world-class opportunities for
     female and male athletes from around the globe to pursue excellence in academics and athletics.




https://news.stanford.edu/2020/07/08/athletics-faq/                                                                         3/8
5/6/2021                     Case 5:21-cv-03559     Document
                                             Stanford                 1-3
                                                      Athletics varsity       Filed 05/12/21
                                                                        sport reductions:             Page
                                                                                          FAQ | Stanford News 5 of 9




     10. What is the impact of these changes on student-athlete diversity?

     Stanford is committed to creating a diverse and inclusive campus community, and that includes in the
     Department of Athletics. As we evaluated these changes, we placed a high priority on preserving the diversity of
     the overall student-athlete population. The decision to discontinue these 11 sports will not disparately impact any
     particular demographic.


     Affected student-athletes, coaches and staff members
     11. How many student-athletes, coaches and staff members are directly affected by this decision?

     Approximately 240 student-athletes and 22 coaches participate in these 11 sports. Additionally, 20 staff positions
     will be eliminated as part of this decision. Out of respect for the affected staff members, we will not be releasing a
     list of the layoffs publicly.

     12. How will the affected student-athletes be supported?

     We will honor all existing athletic scholarship commitments to the affected student-athletes throughout their
     undergraduate experiences at Stanford, and we hope they choose to remain on The Farm and earn their Stanford
     degrees. Should any student-athlete choose to continue their collegiate athletic careers at another institution,
     however, we will do everything that we can to support them.

     All student-athletes who elect to remain on their team’s roster for the upcoming 2020-21 campaign will continue to
     have access to the full complement of academic, medical, performance and coaching services to which they have
     become accustomed, provided they remain in good standing under NCAA, Stanford Athletics and Stanford
     University rules.

     13. How will the affected coaches and staff members be supported?

     The contracts of all coaches will be honored, and any associated staff whose employment with Stanford is ended
     as part of this realignment will receive severance pay. As a matter of practice, Stanford will not reveal details of
     those arrangements. Stanford will do all that it can to help these outstanding coaches and staff members continue
     their careers at other institutions or in other endeavors of their choosing.

     14. Why were 20 staff positions eliminated now if the teams are going to continue to compete this year?

     Some of the staff layoffs are not directly related to the discontinuation of 11 varsity sports, and are instead related
     to department reorganization that we believe will increase ef ciency while also reducing costs. Others are directly
     related to the discontinuation of 11 varsity sports, and the associated reduction in staf ng needs in certain
     support areas. We determined it was in the best interest of the department to announce those staff layoffs now, as
     well. Waiting until the end of the 2020-21 academic year to announce the layoffs would have created an untenable
     degree of uncertainty and anxiety among our entire staff and further depleted the budget. All affected employees
     will be paid through the university’s Aug. 31 pay continuation date and will receive severance pay.


     The 11 sports
     15. Why were these 11 sports selected for discontinuation?




https://news.stanford.edu/2020/07/08/athletics-faq/                                                                            4/8
5/6/2021                     Case 5:21-cv-03559     Document
                                             Stanford                 1-3
                                                      Athletics varsity       Filed 05/12/21
                                                                        sport reductions:             Page
                                                                                          FAQ | Stanford News 6 of 9




     These 11 sports were decided upon a er a comprehensive evaluation of all of our sports across a broad set of
     criteria and considerations, including, but not limited to:

           •   Sponsorship of the sport at the NCAA Division I level

           • National youth and postgraduate participation in the sport
           • Local and national fan interest in the sport
           •   Potential expense savings from the elimination of the sport

           • Incremental investments required to keep or put the sport in a position to achieve competitive excellence
               on the national level

           • History of the sport at Stanford
           • Prospects for future success of the sport at Stanford
           •   Gender equity and Title IX impact

           • Impact on the diversity of our student-athlete population
           • Impact on the student-athlete experience across all sports, now and in the future
     For example, in simply looking at sponsorship of the sports at a national level as one consideration:

           •   Of the 11 sports being discontinued, six (lightweight rowing, men’s rowing, co-ed and women’s sailing,
               squash, synchronized swimming) are not NCAA-sponsored championship sports.

           •   All 11 sports being discontinued are sponsored by less than 22% of the more than 350 Division I
               institutions, and nine (men’s and women’s fencing, lightweight rowing, men’s rowing, co-ed and women’s
               sailing, squash, synchronized swimming, men’s volleyball) are sponsored by less than 9%.

           •   There are only two other Division I eld hockey programs and one fencing program on the West Coast, and
               there are no other lightweight rowing, sailing, squash or synchronized swimming programs on the West
               Coast.

     Many of these sports currently compete without a full complement of scholarships (e.g. wrestling), coaches and
     resources. A er careful analysis, we concluded there was no realistic path to ensuring that they have all of the
     resources needed to compete at the highest level without hindering our ability to support our other 25 varsity
     sports.

     16. Were these sports selected because they have not been successful?

     The history of the sport at Stanford and the prospects for future success of the sport at Stanford were two of the
     many factors that were considered. However, many of these programs have been extremely successful in
     competition. In fact, these 11 sports have won a combined 20 national championships, and student-athletes from
     these sports have won 27 Olympic medals.

     17. Will any of the sports transition to club status?




https://news.stanford.edu/2020/07/08/athletics-faq/                                                                       5/8
5/6/2021                     Case 5:21-cv-03559     Document
                                             Stanford                 1-3
                                                      Athletics varsity       Filed 05/12/21
                                                                        sport reductions:             Page
                                                                                          FAQ | Stanford News 7 of 9




     All of the impacted sports will have the opportunity to compete at the club level a er their upcoming varsity
     seasons are complete, assuming suf cient student interest, but will need to do so in a nancially self-sustaining
     manner that ensures the safety and well-being of the participants. We will immediately begin working with the
     student-athletes, parents, alumni and supporters of these sports to work toward providing robust opportunities
     for participation at the club level. Should any of these sports establish as a club program, they will join the ranks
     of 32 existing club sports programs at Stanford.

     18. What will happen if one of the teams is unable to eld a full roster or the upcoming season is interrupted
     by COVID-19?

     The 2020-21 academic year will be the nal opportunity for these 11 teams to compete at the varsity level. If a
     team is unable to compete, for any reason, it will be discontinued at that time.


     Finances
     19. How much money will the Department of Athletics save as a result of this decision?

     The cost-savings from these changes will phase in gradually over the next several years, as Stanford will honor its
     scholarship commitments to all current student-athletes in the 11 sports during their undergraduate years at
     Stanford, as well as the contracts of the coaches. Once the phasing is complete, athletics will save approximately
     $8 million annually as a result of these changes, but that does not re ect the entire nancial picture, as the
     existing budget was insuf cient to ensure those programs remained or became nationally competitive, and
     signi cantly increased investment would have been required. We have calculated that the total incremental
     funding needed to permanently sustain these 11 sports at a nationally-competitive varsity level exceeds $200
     million.

     20. Why doesn’t the university use some of its endowment to keep these sports?

     While Stanford may be perceived to have limitless resources, the truth is that we do not. In general, athletics has
     been a self-sustaining entity on our campus, and we are striving to preserve that model in a time when budgetary
     support for our academic mission is already under signi cant stress. Academic and administrative units across
     the university already have been planning budget cuts (https://healthalerts.stanford.edu/covid-19/2020/05/27/a-
     message-from-president-marc-tessier-lavigne-our- nancial-future/) of up to 10% in response to the university’s
     constrained resources as a result of the COVID-19 pandemic. The vast majority of Stanford’s endowment is
     directed toward speci c long-term uses, including need-based nancial aid for students, and is not available to
     back ll an ongoing structural budget de cit in a speci c department. In addition, the endowment is meant to last
     in perpetuity, providing for future generations of Stanford scholars and faculty members.

     21. Athletics has its own endowment and a number of generous donors. Why not tap into that money to keep
     these sports?

     While it is true that Stanford Athletics bene ts from a robust community of generous supporters, their
     philanthropy simply could not cover the escalating costs of ensuring excellence across the board in our 36-sport
     model any longer.




https://news.stanford.edu/2020/07/08/athletics-faq/                                                                          6/8
5/6/2021                     Case 5:21-cv-03559     Document
                                             Stanford                 1-3
                                                      Athletics varsity       Filed 05/12/21
                                                                        sport reductions:             Page
                                                                                          FAQ | Stanford News 8 of 9




     Similar to the university’s endowment, the vast majority of the Stanford Athletics endowment is directed toward
     speci c long-term uses, including scholarships for student-athletes. Even with those endowments and their
     annual proceeds, Stanford’s varsity athletics budget is smaller than that of many of our athletic peer institutions,
     most which will still offer fewer varsity sports than will Stanford.

     22. Why didn’t Stanford launch a fundraising campaign to fund these sports before making these decisions?

     Stanford Athletics bene ts from a robust community of generous supporters, but their philanthropy simply
     cannot cover the escalating costs of ensuring excellence across the board in our 36-sport model any longer.

     We have calculated that the total incremental funding needed to permanently sustain these 11 sports at a
     nationally-competitive varsity level exceeds $200 million. In fact, even a er recognizing the full expense savings
     resulting from this decision, closing the remaining athletics structural de cit and ensuring the continued success
     of our remaining 25 varsity sports will itself require garnering resources that exceed that amount, and we are fully
     committed to that endeavor.

     23. Did in ated coach salaries and excessive spending in football and men’s and women’s basketball lead to
     these decisions?

     Stanford is competitive in the marketplace for its coaches, but it does not set the market. We are fortunate to have
     a tremendous roster of coaches across the board, regardless of their level of compensation. Several of them,
     including our football, men’s basketball and women’s basketball head coaches, took voluntary salary reductions
     beginning in May.

     We will always strive to be prudent and frugal when it comes to our resources and have much to offer coaches
     beyond compensation. However, failing to remain competitive in the coaching salary market, especially in the
     expensive Bay Area, would be tantamount to opting out of national-level excellence in athletics.

     Most importantly, we will always strive to provide our student-athletes with all of the resources they need to excel
     academically and athletically. To do so, we have historically needed to stretch our dollars further than many of
     our peers, especially in the competitive national landscape of intercollegiate football and basketball.

     24. How will Stanford Athletics use the savings recognized through these decisions?

     In the near term, these savings will simply shrink the de cit we are forecasting. Stanford Athletics will still need
     to deploy additional short-term cost-saving measures to combat the heightened revenue pressures brought on by
     COVID-19. As always, we will continue to explore revenue-generating opportunities to support our student-
     athletes. Over time, this decision will allow Stanford to ensure the continued national-level success of nearly 620
     student-athletes.




https://news.stanford.edu/2020/07/08/athletics-faq/                                                                         7/8
5/6/2021                     Case 5:21-cv-03559     Document
                                             Stanford                 1-3
                                                      Athletics varsity       Filed 05/12/21
                                                                        sport reductions:             Page
                                                                                          FAQ | Stanford News 9 of 9




     
         (mailto:?
     subject=An%20interesting%20article%20from%20Stanford%20News&body=I%20want%20to%20share%20this%




https://news.stanford.edu/2020/07/08/athletics-faq/                                                                    8/8
